IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 47628

 STATE OF IDAHO,                                )
                                                )    Filed: November 18, 2021
        Plaintiff-Respondent,                   )
                                                )    Melanie Gagnepain, Clerk
 v.                                             )
                                                )    THIS IS AN UNPUBLISHED
 NATALIE J. MIRAMONTES,                         )    OPINION AND SHALL NOT
                                                )    BE CITED AS AUTHORITY
        Defendant-Appellant.                    )
                                                )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Stephen S. Dunn, District Judge.

       Judgment of conviction for possession of methamphetamine, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Justin R. Porter, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

BRAILSFORD, Judge
       Natalie J. Miramontes appeals from the judgment of conviction entered on her conditional
guilty plea to possession of methamphetamine, Idaho Code § 37-2732(c)(1).            Miramontes
challenges the district court’s denial of her motion to suppress. We affirm.
                                                I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       Miramontes does not challenge the district court’s factual findings made in support of its
denial of her suppression motion. Those findings are that Officers Myler and LaVallee arrived at
Christine Evans’ residence to conduct a probationary check on Evans. After entering the residence,
Officer Myler saw another person, who was later identified as Miramontes, exiting through the
residence’s back door, hunching over, and carrying a bag. Officer Myler ordered Miramontes to
stop three times. The third time, Miramontes complied and dropped what she was carrying. At

                                                1
that point, Officer Myler ordered Miramontes to return to the residence and to identify herself and
asked why she was at the residence. Miramontes explained she was staying with Evans in a spare
bedroom.
       Officer LaVallee collected the items Miramontes had dropped on the ground outside and
placed those items on the washing machine in the residence. Among the items was a backpack
and several smaller, zipped bags. When Officer Myler asked Miramontes for her identification,
Miramontes responded it was in a pink floral print bag. Officer Myler asked Officer LaVallee to
retrieve Miramontes’ identification, and when Officer LaVallee opened a pink bag, he saw what
appeared to be drugs and drug paraphernalia. After Officer Myler looked into the bag, she called
the Pocatello Police Department.
       Officers Myler and LaVallee detained both Miramontes and Evans until officers from the
Pocatello Police Department, including Officer Leach, arrived at the residence. Officer Leach
searched the bedroom in which Miramontes had been staying and found drug paraphernalia and
drugs, which later tested positive for methamphetamine. Officer Leach also inspected the bags
which Officer LaVallee had collected from outside and found Miramontes’ identification and a
syringe containing a dark substance in a different pink bag than the one Officer LaVallee had
opened. Officer Leach spoke with both Evans and Miramontes, read Miramontes her Miranda1
rights, identified the items which belonged to Miramontes, and arrested her. As a result, the State
charged Miramontes with one felony count of possession of methamphetamine with intent to
deliver, I.C. § 37-2732(a)(1)(A).
       Miramontes pled not guilty to this charge and filed a motion to suppress, arguing Officer
Myler unreasonably seized her outside of Evans’ residence and seeking to suppress the “[e]vidence
obtained through this seizure.” The district court held an evidentiary hearing on the motion at
which Officers Myler, LaVallee, and Leach all testified. Following this hearing, the parties
submitted briefing, in which Miramontes argued generally that her “detention and the subsequent
search of her purse violated the Fourth Amendment.” In support, Miramontes relied on State v.
Williams, 162 Idaho 56, 60-64, 394 P.3d 99, 103-07 (Ct. App. 2016), in which this Court addressed
the constitutionality of a third party’s detention during the execution of a search warrant and



1
       See Miranda v. Arizona, 384 U.S. 436 (1966).


                                                2
established a balancing test for determining whether such a detention violated the Fourth
Amendment.
       After reviewing the parties’ post-hearing briefing in this case, the district court held a
second hearing to clarify the parties’ positions. In particular, the court inquired whether the State
charged Miramontes based on the evidence found in her purse or in the bedroom in which she was
staying, and the prosecutor responded “both.” Then, the court inquired of Miramontes’ counsel
whether Miramontes was seeking to suppress the evidence found in both her purse and in the
bedroom, and it noted Miramontes had not addressed in her briefing what evidence was the “fruit
of the poisonous tree” from the alleged unlawful seizure. Miramontes’ counsel responded that “if
there is [an] illegal seizure then things that . . . are obtained subsequent to the illegal seizure are
supposed to be suppressed.” Further, Miramontes’ counsel stated “the difference is what they are
allowed to do when they detain her,” acknowledged the officers could “detain her to determine her
identity perhaps--or probably,” and framed the issue as “can they then get into her purse? Can
they search her effects[?]”
       At the conclusion of this second hearing, the district court inquired of Miramontes’ counsel
whether he wanted “to address more fully the question of can the drugs found in the bedroom be
a basis for this charge, even if the drugs in the purse were suppressed?” to which he responded
affirmatively. Further, the court articulated:
       The question is that even if I were to suppress the drugs they found in the purse . . .
       is the discovery of the drugs in the bedroom . . . sufficiently attenuated from the
       discovery of the drugs in the purse so as to be a proper basis for these charges,
       regardless of what was in the purse?
Following this second hearing, the parties filed supplemental briefing.             In this briefing,
Miramontes argued that neither the attenuation doctrine, the inevitable discovery doctrine, nor the
independent source doctrine provided an exception to the exclusionary rule for the evidence
discovered during the officers’ search of Evans’ residence.
       After reviewing this supplemental briefing, the district court denied Miramontes’
suppression motion. In denying the motion, the court relied on Williams, applied the balancing
test set forth in that case, and concluded “the detention and subsequent seizure of [Miramontes]
was not in violation of her Fourth Amendment rights.” After reaching this conclusion, the court
found “no reason” to analyze whether “the fruit of the poisonous tree doctrine” provided an
exception to the exclusionary rule.


                                                  3
       Following the denial of her suppression motion, Miramontes pled guilty to possession of
methamphetamine and reserved her right to appeal the denial of the motion. After timely appealing
that denial, Miramontes moved to suspend briefing in this appeal, pending the resolution of a
petition for certiorari for the review of the Idaho Supreme Court’s decision in State v. Phipps, 166
Idaho 1, 454 P.3d 1084 (2019). In Phipps, the Court held that “officers have the categorical
authority to detain all occupants of a residence incident to a lawful parole or probation search and
to question them as long as the detention is not prolonged by the questioning.” Id. at 8, 454 P.3d
at 1091. When the petition for certiorari was denied in October 2020, this appeal resumed.
                                                 II.
                                   STANDARD OF REVIEW
       The standard of review of a suppression motion is bifurcated. When a decision on a motion
to suppress is challenged, we accept the trial court’s findings of fact that are supported by
substantial evidence, but we freely review the application of constitutional principles to the facts
as found. State v. Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286 (Ct. App. 1996). At a
suppression hearing, the power to assess the credibility of witnesses, resolve factual conflicts,
weigh evidence, and draw factual inferences is vested in the trial court. State v. Valdez-Molina,
127 Idaho 102, 106, 897 P.2d 993, 997 (1995); State v. Schevers, 132 Idaho 786, 789, 979 P.2d
659, 662 (Ct. App. 1999).
                                                III.
                                           ANALYSIS
       Miramontes challenges the district court’s denial of her suppression motion. Miramontes
does not challenge, however, what she describes as “her warrantless, suspicionless detention while
the residence check at [Evans’ residence] was conducted.” Rather, she acknowledges that the
Idaho Supreme Court’s ruling in Phipps that officers have “the categorical authority” to detain all
occupants of a residence incident to a probationary search resolves in the State’s favor the issue of
whether her detention was lawful. Phipps, 166 Idaho at 8, 454 P.3d at 1091. To the extent
Miramontes cites legal authorities addressing whether reasonable suspicion exists to seize or detain
an individual, those authorities are inapposite because Miramontes concedes her detention was
lawful in the context of the probationary search.
       Rather than challenging her detention as unlawful, Miramontes now argues on appeal that
“the district court erred by denying her motion where her purse was searched absent reasonable

                                                    4
and articulable suspicion of criminal wrongdoing.” In support, Miramontes asserts various
arguments including that “neither officer safety nor [Evans’] Fourth Amendment [probationary]
waiver authorized the search of [her] purses or the room in which she slept”; leaving [Evans’]
residence out the back door . . . did not give rise to reasonable articulable suspicion of criminal
conduct”; “[f]light is not, standing alone, a basis for reasonable articulable suspicion”; and her
“purse was opened by law enforcement absent a warrant, absent consent, and absent reasonable
suspicion or probable cause.”
       In response, the State argues “Miramontes failed to present to the district court any cogent
argument, backed by authority and citations to evidence in the record, regarding the allegedly
unlawful search of her purse.” While the State acknowledges Miramontes made “the bare
assertion” that “the search of her purse violated the Fourth Amendment” in her initial brief, the
State contends that Miramontes did not support this assertion “with any authority, argument, or
citation to the evidence in the record.” Further, it contends that, to the extent Miramontes raised
the issue, it “flew past” the court as indicated by the court’s statement during the second hearing
that “the issue was not addressed in either one of [the parties’] briefs.”
       Issues not raised below may not be considered for the first time on appeal. State v. Fodge,
121 Idaho 192, 195, 824 P.2d 123, 126 (1992). This requirement, known as issue preservation,
limits appellate court review to the evidence, theories, and arguments that were presented below.
State v. Garcia-Rodriguez, 162 Idaho 271, 275, 396 P.3d 700, 704 (2017). To be properly
preserved for appeal, both the issue and the party’s position on the issue must be raised before the
trial court. State v. Gonzalez, 165 Idaho 95, 99, 439 P.3d 1267, 1271 (2019). Recently, the Idaho
Supreme Court has ruled that to preserve an issue for appeal, a party must do more than allege
facts and state a conclusion. State v. Randall, ___ Idaho ___, ___, ___ P.3d ___, ___ (Oct. 5,
2021). Rather, a party must provide “an application of the law to the facts to support the conclusion
stated” to preserve an issue for appeal. Id.
       In this case, Miramontes at least suggested she was making an alternative argument that,
even if her detention were lawful, the subsequent search of her purse was not. For example, during
the second hearing, her counsel stated:
               The difference is what they are allowed to do when they detain her.
               ....




                                                  5
               . . . So, they can detain her to determine her identity perhaps--or probably.
       The question, though, is can they then get into her purse? Can they search her
       effects[?]
Also, in her initial brief, Miramontes cited State v. Valdez, 68 P.3d 1052, 1056 (Utah Ct. App.
2003), in which the court addressed whether officers could seize a third party while executing an
arrest warrant absent facts supporting a reasonable suspicion of criminal activity. In Valdez,
officers executed an arrest warrant on Young in her residence and, while doing so, awoke Valdez,
who was also present, to ensure he did not have a weapon. Id. at 1054. After ensuring Valdez was
not armed, the officers asked for Valdez’s identification, learned he had an outstanding warrant,
arrested him, and discovered drugs during a search incident to arrest. Id. Affirming the trial court’s
suppression of this evidence, the court held that the officers had the authority to detain Valdez to
ensure “he was not in a position to harm” either the officers or Young but that “the scope of this
detention was limited to ensuring Valdez had no weapons in his hands and was in no position to
violently interfere with the arrest” absent reasonable suspicion he was or had been involved in a
criminal activity. Id. at 1059.
       Relying on Valdez, Miramontes argued to the district court that it “should rule similarly to
the [Valdez] court.” In support, Miramontes noted Officer Myler testified that she detained
Miramontes “to control the scene and also for officer safety concerns,” “was not concerned about
criminal activity on the premises,” “was not concerned about any violence at the time,” and
“detained and placed handcuffs on [Miramontes] [to control] the situation because of ‘policy.’”
Further, Miramontes noted the officers “searched [her] property without consent or warrant.” This
argument suggests an alternative argument to Miramontes’ challenge to her initial detention; i.e.,
despite a lawful initial detention to secure the scene, Officer LaVallee did not have authority to
search Miramontes’ purse.
       While not entirely clear, Miramontes’ citation to Valdez, recitation of the facts in this case
as they relate to Valdez, and request that the district court “rule similarly to the [Valdez] court”
support an alternative argument that, even if Miramontes’ detention was lawful, the subsequent
search of her purse was not. Nevertheless, the crux of Miramontes’ argument focused on the
lawfulness of her detention under the balancing test articulated in Williams. Miramontes never
once, during either the hearings or in her briefings, specifically argued the officers lacked
reasonable suspicion to search her belongings, and indeed, she did not ever use the phrase
“reasonable suspicion” in that context.

                                                  6
       For example, Miramontes never argued, as she does now on appeal, that “leaving [Evans’]
residence out the back door . . . did not give rise to reasonable articulable suspicion of criminal
conduct” or that “[f]light is not, standing alone, a basis for reasonable articulable suspicion.” As
a result, the district court neither made any factual findings related to nor ruled on whether the
officers had authority to search Miramontes’ property. The absence of any such ruling is fatal to
Miramontes’ appeal.
       The appellant has the burden to obtain an adverse ruling at the trial court. State v.
Huntsman, 146 Idaho 580, 586, 199 P.3d 155, 161 (Ct. App. 2008). This Court will not review an
appellant’s assignment of error unless the record discloses such an adverse ruling which forms the
basis for the claim. State v. Dougherty, 142 Idaho 1, 6, 121 P.3d 416, 421 (Ct. App. 2005). This
principle remains true even when the trial court had actual knowledge of the issue, Huntsman, 146
Idaho at 586, 199 P.3d at 161, and even if the issue was argued to the court. In re Estate of Hirning,
167 Idaho 669, 679-80, 475 P.3d 1191, 1201-02 (2020) (noting appellants never asked court to
decide issue “despite the court pleading with them to make a clear argument”).
       As Miramontes concedes, “the district court did not address the lawfulness of the search of
[her] purse.” Accordingly, we decline to address for the first time on appeal whether the search of
Miramontes’ property was lawful, and thus we do not address whether an exception to the
exclusionary rule precludes suppression of the evidence discovered during the search.
                                                 IV.
                                          CONCLUSION
       Miramontes failed to preserve for appeal the issue of whether the search of her property
was lawful.      Accordingly, we affirm the judgment of conviction for possession of
methamphetamine.
       Judge LORELLO and Judge Pro Tem HORTON CONCUR.




                                                  7